Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	Applicant’s election without traverse of Group I, claims 1-4 & 9, in the reply filed on 06/21/2022 is acknowledged.
2.	Claims 5-8 & 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.


Claim Rejections - 35 USC § 112 (Second Paragraph)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it would appear that the claim is not positively reciting the process steps for the claimed method of preparing catalyst based on platinum (Pt) based on carrier containing graphene quantum dots.  It is suggested that the claim should be amended to recite as follows.
	--A method for preparing a catalyst based on platinum (Pt) dispersed on a carrier containing graphene quantum dots, the method comprising the following steps:
	step 1: prepare a carrier containing graphene quantum dots:
	--reacting a carbon fiber, which was ground to powder (carbon fiber powder) with a mixture of ….……………………….and then proceeding to a reflux reaction, allowing the mixture to cool to room temperature, neutralizing the mixture to a pH = 7 with NaOH solution in cold ice, then handle the neutralizing solution in either of the following two ways:
	a.1) adding the neutralizing mixture to the …, conducting ………. to use as a carrier or 
	a.2) crystallizing the salts present in the neutralizing mixture, filtering and removing the crystallized crystals from the filtrate …. to use as carrier; 
	step 2: prepare the catalyst based on Pt dispersed on graphene quantum dots:
	adding a solution containing a Pt precursor to the liquid obtained in step 1 (a.1) or to the filtrate obtained in step 1 (a.2) then carrying out the ultrasonic reaction, after that proceeding with Pt ion reduction …. , next recover and purify solid products by centrifugation and washing by centrifugation several times with demineralized water, drying in vacuum to obtain the catalyst comprising Pt dispersed on graphene quantum dots and the catalyst based on Pt dispersed on a carrier containing a mixture of graphene oxide and graphene quantum dots, useful as an anode catalyst for DAFC.—

Allowable Subject Matter
5.	Claims 1-4 & 9 are allowable over the prior art made of record.  The following is a statement of reasons for the indication of allowable subject matter:
	The prior art does not appear to disclose or fairly suggest a method of preparing a catalyst based on platinum (Pt) dispersed on a carrier containing graphene quantum dots comprising the process step 1) and step b) as recited in the instant claim 1.
	There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.
	
Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-20 are pending.  Claims 1-4 & 9 are rejected.  Claims 5-8 & 10-20 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
August 26, 2022